Citation Nr: 1447912	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for major depressive disorder as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel

INTRODUCTION

The Veteran had active military service in the United States Marine Corps from March 1982 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The July 2009 rating decision denied service connection for major depressive disorder and a right hip condition.  It also denied an increased rating for a low back disability.  In October 2009, the Veteran filed a notice of disagreement (NOD) with the RO's decision as to all three issues; however, in November 2009, he withdrew his appeal as to the issues of entitlement to service connection for a right hip condition and an increased rating for the low back disability.  In December 2010, the RO issued a statement of the case (SOC) continuing its denial of service connection for major depressive disorder.  In January 2011, the Veteran perfected his appeal.  In March 2011, the RO issued a supplemental statement of the case (SSOC) continuing the denial.

In August 2011, the Veteran and his spouse testified at a videoconference hearing before the Board.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected low back disability has aggravated his major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder as secondary to service-connected low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's grant of benefits, any deficiencies in the duties to notify or assist the Veteran is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) a current disability; (2) a disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be granted on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for major depressive disorder as secondary to his service-connected low back disability.  The Veteran contends that his low back disability has aggravated his depression.

Medical evidence relevant to the Veteran's claim consists solely of VA treatment records.  Of primary interest are mental health records dated from October 2007, when the Veteran began individual psychotherapy sessions with Dr. D.R., his current VA treating psychologist.  Since that time, the Veteran has participated in regular counseling sessions, some of which have focused on depression related to his chronic pain.

In December 2009, the Veteran was afforded a VA mental disorders examination.  At that time, the Veteran reported having "battled bouts of depression" throughout adulthood, but stated that "nothing [has] compare[d] to the past 5-6 years."  According to the Veteran, the severity of his depression has increased significantly in recent years as a result of his low back disability.  A detailed mental status examination was conducted and an Axis I diagnosis of major depressive disorder was rendered.  With regard to etiology, the examiner opined that the Veteran's major depressive disorder was not caused by or a result of his service-connected low back disability, but was likely aggravated by the disability.  According to the examiner, the records demonstrated "a link between [the Veteran's] physical problems and [his] increased symptoms of depression."  The examiner stated that "[i]t seem[ed] evident that [the Veteran's] service connected disability ha[d] contributed to or worsened his depression due to pain factors, reduced activity levels, and [an] inability to 'cure' the condition."

In November 2010, the RO obtained an addendum opinion to establish "the date of onset of aggravation as shown by medical evidence."  In response, the examiner stated that a review of the medical records did "not indicate a specific date when his pain levels increased to a degree that could have impacted his level of depression."  Consequently, he could not resolve the issue without resort to mere speculation.

In a July 2011 letter, Dr. D.R. reported that during her treatment of the Veteran, he had "experienced varying levels of depression ranging from moderate to severe."  She stated that "[i]ssues related to his depression have included his inability to participate in activities that give him great pleasure (i.e. exercise, fencing), struggles with performance issues at work, relationship problems, and low self-esteem."

The letter further discussed specific events that, in Dr. D.R.'s opinion, appeared to have contributed to his worsening depression.  For example, by the end of 2000-a few years after his first surgery-the Veteran "had given up fencing (an activity that gave him great pleasure and a sense of accomplishment)."  She noted that physical activity was important to the Veteran.

[As] a former Marine, [the Veteran] defined himself by physical activity and strength throughout most of his adolescence and young adulthood.  Therefore, losing the ability to participate in this type of activity was quite upsetting.  It [has] continue[d] to be a focus in therapy in that [the] Veteran knows that weight loss would be good for his mood and pain levels; however, exercise causes him more pain[,] and weight loss is very difficult without an exercise component.  This leaves him in a no-win situation.

She further noted that the Veteran "had a second surgery in October 2001 and was told that if the pain did not subside following surgery, it would most likely be with him for the rest of his life."  Unfortunately, the "pain did not subside[,]" and the "hopelessness associated with this only serve[d] to exacerbate his depression."

Finally, she stated that although the Veteran "has not attempted suicide while under [her] care, thoughts of self-directed violence (suicide) have occurred relatively frequently.  As we know, there is an increased risk of self-directed violence in patients with chronic pain."

At the Veteran's August 2011 Board hearing, he testified that the pain in his back and hips had "severely limited [his] ability to be the person that [he] was prior to the injury.  He felt his condition "ha[d] dampened [his] spirits, dampened [his] mind."  See hearing transcript at 7-8.  The Veteran's spouse testified that his depression had affected their lives personally, emotionally, and physically.  She recalled the Veteran being "very outgoing and very confident" when they first met; however, that had changed "dramatically" in the last 10 years.  He was "very active" with foosball tournaments and fencing classes, but no longer participates "for fear of being in pain."  Id. at 6.

In addition to the hearing testimony, the record contains a number of written lay statements, all of which the Board has considered in rendering this decision.  See, e.g., statements dated in August 2008, January 2011, and July and August 2011.

As stated, entitlement to service connection on a secondary basis requires a service-connected disability; competent and credible evidence of a current non-service-connected disability; and competent and credible evidence of a nexus between the service-connected and non-service connected disabilities.

In this case, the Veteran has met the first two requirements with his service-connected low back disability and his diagnosis of major depressive disorder.  With respect to the third requirement, the Board interprets the December 2012 VA opinion as providing the required nexus between the service-connected and non-service-connected disabilities.

As stated above, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. 49.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted on a secondary basis.  The Veteran's claim is granted.


ORDER

Service connection for major depressive disorder as secondary to service-connected disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


